        Case 6:19-mj-00014-JDP Document 19 Filed 01/15/21 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 213-8743
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 6:19-mj-00014-JDP
12                      Plaintiff,
13           v.                                       MOTION TO DISMISS; AND
                                                      ORDER THEREON
14    KATHARINE PREWITT BUTLER,
15                      Defendant.
16

17

18          The Defendant having met all conditions of the Deferred Entry of Judgement, the United

19   States hereby moves the Court for an order of dismissal pursuant to Rule 48 of the Federal Rules

20   of Criminal Procedure, and by leave of the Court endorsed hereon.

21

22                                                        Respectfully submitted,

23
                                                          McGREGOR SCOTT
24
                                                          United States Attorney
25
            Dated: January 13, 2021                       /S/ Sean O. Anderson_________
26
                                                          Sean O. Anderson
27                                                        Legal Officer
                                                          Yosemite National Park
28
                                                      1
        Case 6:19-mj-00014-JDP Document 19 Filed 01/15/21 Page 2 of 2


 1                                                 ORDER
 2
              Upon motions by United States filed January 13, 2021 (Doc. Nos. 17, 18) and for good
 3
     cause shown, the Review Hearing scheduled for January 26, 2021 is vacated and the case United
 4   States v. Butler, case no. 6:19-mj-00014-JDP, is dismissed, in the interest of justice.
 5

 6   IT IS SO ORDERED.

 7

 8   Dated:      January 14, 2021
                                                        HELENA M. BARCH-KUCHTA
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                        2
